962 So. 2d 437 (2007)
In the Matter of Hillward FRUGE.
No. 2007-OC-0021.
Supreme Court of Louisiana.
August 31, 2007.
In re Fruge, Hillward;  Plaintiff; Applying for Reconsideration of this Court's action dated April 27, 2007, and Reconsideration of the Writ Denial of March 9, 2007; Parish of St. Landry, 27th Judicial District Court Div. B, No. 96-C-2365; to the Court of Appeal, Third Circuit, No. 06-925.
Second application for reconsideration not considered. Judgment of March 9, 2007 is final. See La. Code Civ. P. art. 2167. No further filings shall be accepted in this matter.